Citation Nr: 1612187	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  09-29 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 2001 to November 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for PTSD.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

In March 2014, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) in order to obtain additional treatment (medical) records, verify claimed PTSD stressors, and afford the Veteran a VA examination.  This was accomplished, and the Board finds that the AOJ substantially complied with the March 2014 Board Remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1. The Veteran has a current DSM-IV diagnosis of PTSD. 

2.  An in-service stressor sufficient to cause PTSD has not been verified.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, notice was provided to the Veteran in March 2008, prior to the initial AOJ adjudication of the claim for service connection for PTSD in the July 2008 rating decision.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, as well as of VA and the Veteran's respective duties for obtaining evidence.  The notice letter also notified the Veteran of VA's practices in assigning disability ratings and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran. 

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of relevant records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  Specifically, the information and evidence that have been associated with the claims file include service treatment records, post-service VA treatment records, relevant VA examination report, and the Veteran's written statements.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duties to assist the Veteran in locating records pertaining to the appeal have been satisfied.  See 38 C.F.R. § 3.159.

VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  A medical examination or medical opinion may be deemed necessary where the record contains competent evidence of a current disability or persistent or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  In this case, the Veteran was afforded a VA PTSD examination in June 2014, but the VA examiner did not diagnose PTSD and, therefore, did not provide an opinion as to the relationship between PTSD and active service.  

The Board finds that another VA examination is not necessary with respect to the claim for service connection for PTSD.  As discussed below, the Board finds that an in-service PTSD stressor has not been verified.  As such, another VA examination is not necessary for disposition of the claim for service connection for PTSD because there is no stressor event in service to which a current diagnosis of PTSD could be related by medical opinion.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).  Any medical opinion which purported to provide a nexus between the Veteran's PTSD and stressor during service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The United States Court of Appeals for Veterans Claims (Court) has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

		Service Connection for PTSD

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: 
(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 
557 F.3d 1363, 1366 (Fed. Cir. 2009).

PTSD is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the "chronic disease" presumptive provisions of 38 C.F.R. §§ 3.303, 3.307, and 3.309 do not apply to the claim for service connection for PTSD.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection for PTSD requires the following three elements: (1) a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor in accordance with DSM-IV), (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred, and (3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) (2015).  In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.304(f).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran "engaged in combat with the enemy."  Id.  

If VA determines that the veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor. 
38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  Id.  If, however, VA determines that the veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996). 

For purposes of 38 C.F.R. § 3.304(f)(3), "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators. 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159(a)(2); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v, 492 F.3d at 1376-77.  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau at 1376-77.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he has PTSD as a result of military service.  Specifically, the Veteran asserted that PTSD is related to an incident where a pilot was shot down in Iraq.  See August 2009 VA Form 9.  The Veteran also advanced that PTSD is related to having to view videos of bombings he was responsible for, as well as an incident when a peer's legs were sliced off by a catch wire.  See March 2010 VA treatment record.  The Veteran also reported an incident where a friend died of a drug and alcohol overdose during active service.  See June 2014 VA examination report. 

The Board finds that the evidence is in relative equipoise on the question of whether the Veteran has a current DSM-IV diagnosis of PTSD.  While the June 2014 VA examination report indicates that the Veteran does not have a DSM-IV diagnosis of PTSD, a March 2010 VA treatment record shows a DSM-IV diagnosis of PTSD.  Resolving reasonable doubt in favor of the Veteran on this question, the Board finds that the Veteran has a current DSM-IV diagnosis of PTSD.

The Board finds that the weight of the lay and medical evidence of record demonstrates that an in-service stressor sufficient to cause PTSD has not been verified.  Initially, the Board finds that the Veteran did not engage in combat with the enemy and that the alleged stressor is not related to combat; accordingly, the Veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor and the record does not contain service records or other evidence to corroborate the Veteran's statements.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Moreau, 9 Vet. App. at 394.  
 
The record includes a July 2008 VA formal finding of lack of information required to corroborate stressors associated with a claim for service connection for PTSD.  The July 2008 VA memorandum shows that VA determined that the information required to corroborate the stressful events described by the Veteran were insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) for research.  Moreover, in an April 2014 VA letter sent to the Veteran pursuant to the March 2014 Board Remand, VA requested more information with respect to the Veteran's alleged stressors; however, the Veteran did not respond or provide additional details that could help VA verify the alleged stressors.  

The Board has considered whether the Veteran's claimed stressor of a pilot being shot down qualifies as involving "fear of hostile military or terrorist activity;" however, the Veteran's reports do not show that the Veteran experienced, witnessed, or was confronted with the claimed incident.  The Veteran indicated that the colleague, who was allegedly shot down, had gone on a mission with navy seals when he his aircraft was shot down, but did not indicate that he was involved in the same mission or that he actually witnessed or experienced such event.  The Board finds that the above-referenced event does not constitute an-in service stressor as it does not involve any threat of death or serious bodily injury.  See 38 C.F.R. § 4.125 (2015) (incorporating DSM-IV criteria for diagnosing PTSD).  

As for the rest of the claimed stressors, the Veteran did not provide enough detail in order for VA to verify the alleged stressors.  Moreover, a February 2006 post-deployment health assessment shows that the Veteran denied a history of having any experience that was so frightening, horrible, or upsetting that in the previous month he had any nightmares or thought about it when he did not want to, tried hard not to think about it, was constantly on guard, watchful, or easily-startled, or felt numb or detached from others, activities, and surroundings.  Similarly, a February 2006 service treatment record shows that that the Veteran denied a history of seeing anyone wounded, killed, or dead.  The Veteran also denied a history of feeling he was in great danger or having any frightening experiences.  The Veteran indicated that he did not engage in direct combat or discharge his weapon, and stated that he was not interested in receiving help for stress or emotional issues.  See February 2006 service treatment record.  Because the Board is not bound to accept uncorroborated accounts of stressors, the Board finds that there is no verified in-service PTSD stressor.  See Wood, 1 Vet. App. 190.  

Based on the foregoing, the Board finds that the evidence demonstrates that the Veteran has a current diagnosis of PTSD pursuant to DSM-IV, did not participate in combat with the enemy during service, and that an in-service noncombat stressor sufficient to cause PTSD has not been verified.  As the preponderance of the evidence is against the claim for service connection for PTSD, the claim must be denied, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

This decision is not financially prejudicial to the Veteran because he is already service connected for major depression, and all his psychiatric symptoms are already rated pursuant to the General Rating Formula for Mental Disorders under 38 C.F.R. § 4.130 (2015) (providing that all psychiatric symptoms and social and occupational impairment are to be rated together under the General Rating Formula for Mental Disorders).  Therefore, a grant of service connection for PTSD would not result in additional compensation for the Veteran because it would not result in a separate rating for PTSD symptoms and impairment alone because all service-connected psychiatric symptoms must be rated together under one criteria, the 

General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.  See 38 C.F.R. 
§ 4.14 (2015) (pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability).


ORDER

Service connection for PTSD is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


